March 27, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                            RICHARD CHUBA, Appellant

NO. 14-12-00001-CV                      V.

                             RIVERSIDE INN, Appellee
                              ____________________

      Today the Court heard its own motion to dismiss the appeal from the ruling on
appellee’s motion for summary judgment. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
RICHARD CHUBA.
      We further order this decision certified below for observance.